Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Tanaka (US 2020/0073608 A1) discloses a method for an apparatus (i.e., see figure 1, printer 102) communicating with a terminal (i.e., see fig. 1, computer 101), the method comprising: storing an identifier of an application and information indicating a predetermined process in association with each other (see figure 5, S505, generation of printer ID and storage of serial number and MAC address in association with each other).
The closest prior art of record, namely, Tanaka (US 2020/0073608 A1) does not disclose, teach or suggest, wherein the predetermined process is a process using a function included in the apparatus; specifying information indicating a predetermined process in association with the identifier of the application reported from the terminal based on the stored information; and executing the predetermined process corresponding to the specified information indicating the predetermined process, as recited in claim 21.

Claim 22 includes the same and/or similar features, and is, therefore, allowable over Tanaka (US 2020/0073608 A1) for the same and/or similar reasons, as stated and discussed above, in claim 21 above.
Tanaka (US 2020/0073608 A1) does not disclose, teach or suggest, wherein the apparatus includes a storage storing an identifier of an application and information indicating a predetermined process in association with each other, wherein the predetermined process is a process using a function included in the apparatus; wherein the second processor performs: specifying information indicating a predetermined process in association with the transmitted identifier of the application based on the stored information; and executing the predetermined process corresponding to the specified information indicating the predetermined process, as claimed in claim 20.

The closest prior art of record, namely, Tanaka (US 2020/0073608 A1) does not disclose, teach or suggest, wherein the server includes a storage storing an identifier of an application and information indicating a predetermined process in association with each other, wherein the predetermined process is a process using a function included in the apparatus; a second processor, wherein the second process performs: receiving the transmitted identifier of the application from the terminal; and transmitting the information indicating the predetermined process which is associated with the received identifier of the application to the apparatus, and wherein the apparatus includes a third processor, wherein the third processor performs: receiving the transmitted information indicating the predetermined process from the server; and executing the predetermined process corresponding to the received information indicating the predetermined process, as claimed in claim 1.
2-6, 8, 10, 12, 14, 18-19 and 23-24 are allowable because they are dependent on allowable independent claim 1 above.  

Claims 25-26 are allowable because they are dependent on allowable independent claim 20 above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watariuchi (US 2020/0329162 A1) teaches a state of a user operation performed on a mobile terminal is registered in a Web server that can be accessed from the mobile terminal and a multifunction peripheral (MFP) in association with information about the user, and the state of the user operation is handed over to the MFP based on the registered information by the user simply logging into the MFP (see the abstract).

Sato (US 2014/0347690 A1) teaches a system includes an image processing apparatus, a server apparatus, and an information processing apparatus. The system receives document data from the image processing apparatus. The document data identification information to be referred to in identifying a processing flow including sequentially continuing tasks to be executed on the document data. The system extracts the identification information from the received document data and transmits a processing flow execution request that includes the document data to the server apparatus, based on the extracted identification information (see the abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOV POPOVICI/Primary Examiner, Art Unit 2677